Bullard, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment dissolving his injunction as to a part of the plaintiff’s demand, and rendering it perpetual as to a small portion. His only witness was his adversary, whose disclosures, on oath, guided the court in its decision. No attempt was made to show that the appellant was entitled to a larger credit than had been allowed, and we do not perceive on what ground the appellant could have expected any relief from this court.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs, and ten per cent, damages.